*387ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
Appellant has filed a motion for rehearing in which he strongly relies on Ward v. State, 144 Tex. Cr. R. 444, 158 S. W. (2d) 516, 62 U. S. Sup. Ct. Rep. 1139. The circumstances under which the confession was obtained in that case and in the present case are so different that we desire to point them out before giving attention to other matters. The undisputed evidence in Ward’s case shows that he was taken into custody without any charge having been filed against him and questioned during which he was slapped by one of the officers. He was then released. Some two or three days later, still without any evidence to justify the arrest of Ward, he was again taken into custody by the sheriff of an adjoining county without any warrant of arrest and still no charge having been filed against him, and he was then taken to several different counties and placed in jail, during all of which time the officers were trying to get him to make a confession. He told a county attorney that he would make any kind of a statement the county attorney wanted him to make but that he had nothing to do with the killing. The county attorney very properly declined to take any statement from Ward. He was then placed in jail in Henderson County, many miles from the scene of the murder, and it was there a confession was shortly obtained. Under the undisputed evidence, the acts of the officers in taking Ward into custody was illegal. No such circumstances are present in Brown’s case. A complaint had been filed against him charging him with the theft of cattle in Palo Pinto County. He was arrested in Fort Worth, in Tarrant County, the arresting officer having a warrant for such arrest, and- was taken to Palo Pinto County where the confession was obtained after only one interview with Brown, after which he was placed in jail.
Brown did not testify and made no claim that his confession was involuntary. That contention is based solely on the evidence of Mr. Seay, the Texas Ranger. This evidence is set out in detail in our opinion of affirmance to which reference is made without repeating same here.
Before adverting further to Seay’s evidence, we call attention to some general propositions regarding confessions which it may be well to remember. That a confession is obtained in answer to questions does not alone render it involuntary is too well established both by the holding of the United States Supreme Court and our own court to require citation of authori*388ties. Upon another general proposition, we refer to Thomas v. State, 35 Tex. Cr. R. 178, 32 S. W. 771. The confession in that case was made to an officer who told Thomas “he had got himself into a pretty bad shape, and that it might go lighter with him if he would tell all about it.” The confession made after this conversation was admitted in evidence over objection. After some discussion in regard to the question Judge Hurt, writing for the court, said:
“We desire to make some further observations on the subject of confessions. Wharton and Bishop are in conflict on this subject. Wharton admits confessions if the person in authority merely states to the suspected person that it would be better for him to confess, or similar remarks. Bishop rejects confessions made under these circumstances. See Whart. Crim. Ev. (8th Ed.) sec. 651; 1 Bish. New Crim. Law, sec. 1233. What, therefore, is the correct doctrine? The burden is on the prosecuting power to prove that the confession was voluntary. A confession (especially an affirmative one) appearing to have been made with no expectation of its bringing good or averting evil is termed voluntary (Id. sec. 1223) ; the real question being, in every case, whether or not the confessing mind was influenced in a way to create doubt of the truth of the confession. The burden being on the state, the doubt must be excluded. An involuntary confession, uttered to bring temporal good or avert temporal evil, even when the contemplated benefit is small, will be rejected. The circumstances under which the confession was made are of very great importance. They must be looked to in all cases, and when this is done, and there is nothing pointing to the motive prompting the confession, it will be received. Now, whether there is an express or implied promise to aid the suspected person, or a threat of temporal injury, or whether the suspected person is told that it would be better for him to confess, etc., does not always solve the question. It is true that the inducement under which the confession was uttered is of prime importance, but not always decisive. The inducement and the surrounding circumstances decide the question. The inducement may not be sufficient to show the motive for the confession; but, when read in the light of the surrounding circumstances attending it, may be ample proof to create doubt of the truth of the confession. The judge should closely scrutinize these circumstances in connection with the inducement, and decide the question, and if nothing pointing to the motive prompting it appears he should receive it, and over this sort of question the court has a wide discretion. We hold in this case that it does not appear from the record that this discretion was abused. We are not to be understood that no inducement, standing alone, *389will justify the rejection of the confession. An inducement may consist in words alone, in acts alone, or in words and acts.”
It seems clear from the foregoing quotation that the proper ruling of the court as to the admissibility of a confession is not to be predicated upon some isolated expression found in the predicate for its introduction, but upon the whole picture as it appeared to the trial judge whose discretion must be exercised. For other cases announcing the same principle, see those listed with the Thomas case in Branch’s Ann. Tex. P. C., p. 41, second paragraph from the bottom of page.
Isolated expressions by witnesses testifying upon the predicate for admission of a confession in evidence, such as “getting a confession”, “sweet talking him out of a confession”, are practically meaningless, but the whole predicate must be looked to, which in this instance is found in Mr. Seay’s testimony, supplemented by that of Mr. Cleveland, who testified that no promise of a suspended sentence was held out to Brown.
Now, adverting to Mr. Seay’s testimony: “I told him (Brown) that the best thing to do was to tell the truth about it, that people would think more of him to do it.” No promise here from someone in authority to help him, as in Salvaggio v. State, 126 Tex. Cr. R. 167, 70 S. W. (2d) 593. Brown had no reason to believe “people” could help him regardless of their feelings toward him. “Mr. Cleveland * * * tried to encourage him to tell the truth and get things straightened up, — to do the right thing about it.” No promise by Cleveland, the district attorney, to aid Brown in any way. “I just kept after him * * * asked him to tell where the cattle were — go ahead and get these cattle back — that he was into it and to go ahead and take his punishment and do the right thing about it.” No promise or hint of' aid from the officer that Brown might escape punishment if he confessed; on the contrary, an assurance that punishment would result. “My method of getting a statement out of a man is not to abuse him. I just talk to them in a nice way and just sweet talk it out of them.” As to what the officer had in mind by the expression “sweet talk it out of them” can only be arrived at by the overall picture from the entire conversation with Brown preceding the making of the statement. It appears reasonable that Seay meant that no abuse, mistreatment, or promise induced Brown to make the confession.
In the respect mentioned, there is a marked distinction in the present case and the Ward case (supra), and we are unable *390to say that the trial judge in the instant case abused his discretion in admitting the confession in evidence.
Upon the general principles discussed, we cite Stewart v. State, 124 Tex. Cr. R. 632, 67 S. W. (2d) 782; Cannada v. State, 29 Tex. App. 537, 16 S. W. 341.
Appellant’s motion for rehearing is overruled.